                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MELVIN LEE SANDERS, III,                      §
               Petitioner,                    §
                                              §
v.                                            §      Case No. 3:17-cv-2974-M-BT
                                              §
LORIE DAVIS, Director, Texas                  §
Department of Criminal Justice,               §
Correctional Institutions Division,           §
                       Respondent.            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE, AND
            DENYING A CERTIFICATE OF APPEALABILITY


       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Movant filed objections, and the District Court has made a

de novo review of those portions of the proposed Findings and Recommendation to

which objection was made. The objections are overruled, and the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. The

Court notes specifically that the case of Pena-Rodriguez vs. Colorado, 137 S. Ct. 855

(2017) extended the rule against impeaching jury deliberations to instances of racial

animus and stereotypes, but that is not what Petitioner alleges here.

       IT IS THEREFORE ORDERED that the petition for habeas corpus relief pursuant

to 28 U.S.C. § 2254 is denied.

       Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings

in the United States District Court, and 28 U.S.C. § 2253(c), the Court denies a certificate

of appealability. The Court adopts and incorporates by reference the Magistrate Judge’s


                                             1
Findings, Conclusions and Recommendation filed in this case in support of its finding

that the petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of a

constitutional right” and “debatable whether [this Court]was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1


         If petitioner files a notice of appeal,


         ( ) petitioner may proceed in forma pauperis on appeal.


         (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to
         proceed in forma pauperis.


         SO ORDERED this 30th day of April, 2019.




   1   Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:
         (a) Certificate of Appealability. The district court must issue or deny a
         certificate of appealability when it enters a final order adverse to the
         applicant. Before entering the final order, the court may direct the parties
         to submit arguments on whether a certificate should issue. If the court
         issues a certificate, the court must state the specific issue or issues that
         satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies
         a certificate, the parties may not appeal the denial but may seek a
         certificate from the court of appeals under Federal Rule of Appellate
         Procedure 22. A motion to reconsider a denial does not extend the time to
         appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the
         time to appeal an order entered under these rules. A timely notice of
         appeal must be filed even if the district court issues a certificate of
         appealability.

                                                   2
